Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1, 6-9, 11-12 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over SIMS et al. (US 2010/0202161 A1, hereinafter SIMS) in view TELEFUS et al. (US 2014/0016359 A1, hereinafter TELEFUS) and in further view of MORI et al. (US 8,890,481 B2, hereinafter MORI).
As per claims 1 and 11-12, SIMS discloses a flyback converter (See Fig.2, Item#12 and Par.28, disclose a flyback converter), comprising: 
a circuit configured to reduce power consumption of primary-side controller for the flyback converter responsive to a low-power-mode signal (See Fig.2, Item#38 and Par.51, discloses a converter control circuit which controls switch Sw3 and Sw4 such that when the converter is in standby mode due to low load conditions, switches Sw3 and Sw4 can be turned off to reduce standby power consumption via leakage currents, also the converter will stop performing the function of controlling switch Sw1), and 
a low-power-mode controller configured to detect a no-load condition for the flyback converter, wherein the low-power-mode controller is further configured to trigger the circuit with the low-power-mode signal responsive to a detection of the no-load condition (See Fig.2, Item#54, and Par.43 which monitors the load level and when the load is determined to be not present i.e. no load, also see Par.46, discloses that “If the presence of electronic device 10 is not detected, monitor may leave AC-DC power converter circuit in standby mode to conserve power. configured to respond to a low-power-mode signal to switch off a first power switch to isolate a primary-side controller from a capacitor configured to supply a power supply voltage to for the primary-side controller 
TELEFUS discloses a power converter with quasi-zero power consumption comprising a circuit configured to respond to a low-power-mode signal to switch off a first power switch to isolate a primary-side controller from a capacitor configured to supply a power supply voltage to for the primary-side controller (See Fig.2, Items#208 and 216, disclose a wake-up element  (See Par.17, discloses “The wake-up element 208 is electrically coupled across the output capacitor C.sub.out and the coupling point 210 in order to detect the output voltage V.sub.out and whether the load 206 is coupled to the power converter 204. The wake-up element 208 is also electrically coupled with the power saving element 216 in order to control the power saving element 216”, also see Par.20, discloses “the wake-up element 208 transmits a command signal to the power saving element 216 that causes the power saving element 216 to disconnect or otherwise prevent the input voltage Vin, the transformer T1 and the capacitor C1 from communicating with the controller 214 such that the normal operation of the controller 214 is stopped”).
SIMS and TELEFUS are analogous art since they both deal with power supply circuits.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by SIMS with that of TELEFUS by adding the wake-up element and energy saving switch for the benefit of preventing the discharge 
MORI discloses a charging control device comprising a watchdog timer such that when the watchdog circuit input signal is a certain level, the watchdog signal turns off the charging circuit based on input signal received from the external circuit (See Fig. 6, Item#8 and col.16, lines 46-56, disclose “The watchdog timer IC 8 monitors the operation state of the control unit 7 based on the watchdog pulses outputted in a certain period from the control unit 7 while the control unit 7 operates normally. When determining that the operation of the control unit 7 is anomalous, the watchdog timer IC 8 outputs…output the second reset signal to the charging permitting/stopping circuit 5…”.
SIMS, TELEFUS and MORI are analogous art since they all deal with power supply circuits.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by SIMS and TELEFUS with that of MORI by adding the watchdog timer circuit to the main controller such that the main controller circuit is turned off in response to a signal of no load from the secondary side for the benefit of deactivating the converter circuit in the absence of the load or malfunction of the monitoring circuit and automatically reactivating the converter circuit once the load is connected or the timer expires.

As per claims 6-8, SIMS, TELEFUS and MORI disclose the flyback converter of claim 1 as discussed above, however SIMS and MORI do not disclose wherein the low-power controller is further configured to monitor a data terminal for a data and charging cable to detect the no-

As per claim 9, SIMS, TELEFUS and MORI disclose the flyback converter of claim 1 as discussed above, wherein the watchdog circuit further includes a timer (See MORI, Fig.2, Item#8, discloses a watchdog timer circuit).

As per claims 14-16, SIMS, TELEFUS and MORI disclose the method of claim 12 as discussed above, further comprising: detecting a disconnection of a mobile device from the flyback converter to detect the no-load condition (See SIMS, Fig.2, Item#54, and Par.43 which monitors the load level and when the load is determined to be not present i.e. no load, also see Par.46, discloses that “If the presence of electronic device 10 is not detected, monitor may leave AC-DC power converter circuit in standby mode to conserve power. If monitor 54 detects that energy storage circuit 50 has become depleted due to prolonged operation in standby mode”).

As per claims 17-19, SIMS, TELEFUS and MORI disclose the method of claim 12 as discussed above, further comprising: while the primary-side controller is shut down, comparing an output voltage for the flyback converter to a first threshold voltage to determine whether the output voltage for the flyback converter has dropped below the first threshold voltage; transmitting a start-up signal across the communication channel from the secondary side of the .

Claims 2-3, 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over SIMS in view of TELEFUS and MORI and in further view of CHENG (US 5,991,171, hereinafter CHENG).
As per claims 2-3 and 13, SIMS, TELEFUS and MORI disclose the flyback converter of claims 1 and 12 as discussed above, however SIMS, TELEFUS and MORI do not disclose wherein the low-power-mode controller is further configured to shut down a synchronous rectifier (SR) controller responsive to the detection of the no-load condition.
CHENG discloses a DC-DC converter wherein the low-power-mode controller is further configured to shut down a synchronous rectifier (SR) controller responsive to the detection of the 
SIMS, TELEFUS, MORI and CHENG are analogous art since they all deal power supplies.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by SIMS, TELEFUS and MORI with that of CHENG by adding the synchronous rectifier wherein the low-power-mode controller is further configured to shut down a synchronous rectifier (SR) controller responsive to the detection of the no-load condition for the benefit of controlling the output while conserving power in the absence of a load.

As per claim 10, SIMS, TELEFUS, MORI and CHENG disclose the flyback converter of claim 3 as discussed above, further comprising: an optoisolator configured to be powered through the first switch, wherein the watchdog circuit is further configured to detect whether a primary-side output voltage for the optoisolator has discharged to ground to detect the low-power mode signal (See CHENG, Fig.1, Item#121 and Col.4, lines 16-21, disclose the error signals fed back to the primary control circuit via insulation means i.e. optocoupler).

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over SIMS in view of TELEFUS and MORI and in further view of SIMS et al. (US 2011/0128153 A1, hereinafter SIMS2)
As per claims 4-5, SIMS, TELEFUS and MORI disclose the flyback converter of claim 1 as discussed above, however SIMS, TELEFUS and MORI do not disclose wherein the low-
SIMS2 discloses a power converter with reduced power consumption wherein the low-power-mode controller is further configured to monitor a voltage across an output sense resistor to detect the no-load condition (See Fig. 1, Item#54 and R1, discloses the control circuitry which detects the output voltage across the resistor to detect the output current, also see Pars.46 and 54, disclose load detection can be done by monitoring the output current using R1 and the control circuitry comprising the voltage detector).
SIMS, MORI and SIMS2 are analogous art since they all deal with power sources.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by SIMS and MORI with that of SIMS2 by monitoring a voltage across an output sense resistor to detect the no-load condition for the benefit of ensuring load condition detection even in the case of disruption of communication circuits.
Conclusion
Response to Amendment
Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but are moot in view of the new grounds of rejection. The examiner has provided TELEFUS to address the newly added limitations in claims 1 and 12 requiring the disconnection of the capacitor and the primary side controller at low-power conditions, a proper motivation has been also provided.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/AHMED H OMAR/            Examiner, Art Unit 2859 

/EDWARD TSO/            Primary Examiner, Art Unit 2859